Exhibit 10.21(t)

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED INVENTORY FINANCING AGREEMENT,
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED PROGRAM TERMS LETTER [****]

 

THIS AMENDMENT (the “Amendment”), dated this ___ day of June, 2016, is a Second
Amendment to that certain Second Amended and Restated Inventory Financing
Agreement dated October 30, 2015 (as amended, supplemented or otherwise modified
form time to time, the “Financing Agreement”), a First Amendment to that certain
Third Amended and Restated Program Terms Letter dated October 30, 2015 (as
amended, supplemented or otherwise modified from time to time, the “PTL”) [****]
entered into by and among the undersigned Dealers (each, individually, a
“Dealer” and, collectively, “Dealers”), Wells Fargo Commercial Distribution
Finance LLC f/k/a GE Commercial Distribution Finance Corporation (in its
individual capacity, “CDF”) as Agent (CDF, in such capacity as agent, is herein
referred to as “Agent”) for the several financial institutions that are parties
to the Financing Agreement or may from time to time become party to the
Financing Agreement (collectively, the “Lenders” and individually each a
“Lender”) and for itself as a Lender, and such Lenders.

WHEREAS, the parties hereto desire to amend the Financing Agreement, the PTL
[****] in certain respects;

NOW THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby agree as follows:

1.Exhibit C of the Financing Agreement (Permitted Locations) is hereby amended
and restated in its entirety in form and substance as set forth in Exhibit C to
the Financing Agreement attached hereto.

2.Exhibit E of the Financing Agreement (Lenders’ Allocations and Ratable Share)
is hereby amended and restated in its entirety in form and substance as set
forth in Exhibit E to the Financing Agreement attached hereto. For the avoidance
of doubt, the revised Lenders’ Allocations and Ratable Shares shall be effective
as of the first Settlement Date following the date hereof.

3.Exhibit G of the Financing Agreement (Form of Trigger Compliance Certificate)
is hereby added to the Financing Agreement in form and substance as set forth in
Exhibit G to the Financing Agreement attached hereto.

4.Exhibit C to the PTL (Form of Inventory Certificate) is hereby amended and
restated in its entirety in form and substance as set forth in Exhibit C to the
PTL attached hereto.

5.The definition of “Maximum Aggregate Credit Amount” in the Financing Agreement
is hereby deleted in its entirety and replaced by the following:

 

"‘Maximum Aggregate Credit Amount' means an aggregate total of Three Hundred
Million Dollars ($300,000,000.00).”

 

6.The following subclause (g) is hereby added to Section 8 of the Financing
Agreement:

“and (g) concurrently with the delivery of the financial statements required to
be delivered under clauses (a) and (b), above, a trigger compliance certificate
in the form attached hereto as Exhibit G (the “Trigger Compliance Certificate”),
setting forth a calculation of Fixed Charge Coverage

 

--------------------------------------------------------------------------------

 

Ratio and TTM EBITDA (each as defined in the Program Terms Letter), executed by
an officer of Dealers.”

7.Section 19 of the Financing Agreement is hereby deleted in its entirety and
replaced by the following:

“19.   Term and Termination. Unless sooner terminated as provided in this
Agreement, the term of this Agreement shall commence on the date hereof and
continue until October 30, 2019 and, if Agent provides written notice to Dealers
of Agent’s intent to renew the current term at least (ninety) 90 days prior to
the end of the then current term, at Agent’s sole election and subject to
Dealer’s consent, the term of this Agreement shall automatically renew for up to
two successive one year periods thereafter.  Upon termination of this Agreement,
all Obligations shall become immediately due and payable without notice or
demand.  Upon any termination, Dealers shall remain fully and jointly and
severally liable to each Lender for all Obligations owed to such Lender,
including without limitation all fees, expenses and charges, arising prior to or
after termination, and each Lender’s rights and remedies and security interest,
if any, shall continue until all Obligations to such Lender hereunder are paid
and all obligations of Dealers are performed in full.  All waivers and
indemnifications in Agent’s and each Lender’s favor, and the agreement to
arbitrate, set forth in this Agreement will survive any termination of this
Agreement.”

8.The introductory paragraph under the Performance Rebate heading in the PTL is
hereby deleted in its entirety and replaced by the following:

“So long as Dealer remains in compliance with all the terms and conditions of
the Inventory Financing Agreement, this Program Terms Letter and all other
agreements or instruments by and between Dealer, Agent and any one or more
Lenders, beginning the date hereof through the calendar quarter ending June 30,
2016, and for each calendar quarter thereafter, Agent, on behalf of Lenders,
will [****] in an amount equal to [****] of (i) the average daily balance of
outstanding Obligations owed to Lenders for the prior quarter less (ii) the
average daily balance of the [****] for the prior quarter (the “[****]”).  Such
[****] will be subject to the following:”

 

9.The sixth paragraph under the Floorplan Advance Rate heading in the PTL is
hereby deleted in its entirety and replaced by the following:

“For [****] brand new inventory: 75% of invoice amount for all inventory that is
[****] feet or less and [****] of invoice amount for all inventory that is
greater than [****] feet, subject to a maximum of [****] in the aggregate
advanced at any one time, and further subject to Availability.”

 

10.The seventh paragraph under the Floorplan Advance Rate heading in the PTL is
hereby deleted in its entirety and replaced by the following:

“As used herein, ‘Availability’ shall mean:

(i)  the lesser of:

(a)  the Maximum Credit Amount, minus the outstanding amount of Approvals, and

 



(b)  (1) if the Fixed Charge Coverage ratio is equal to or greater than [****]
and TTM EBITDA is equal to or greater than [****], in each case as shown on the
most recent Trigger Compliance Certificate delivered pursuant to Section 8(g) of
the Inventory Financing Agreement, 100% of the Eligible Inventory Collateral
shown on the most recent inventory certificate (‘Total Eligible Inventory’), or

 

--------------------------------------------------------------------------------

 

(2) if the Fixed Charge Coverage ratio is less than [****] or TTM EBITDA is less
than [****], in each case as shown on the most recent Trigger Compliance
Certificate delivered pursuant to Section 8(g) of the Inventory Financing
Agreement, 100% of Total Eligible Inventory shown on the most recent inventory
certificate, less the lesser of (x) [****] and (y) [****] of Total Eligible
Inventory shown on such inventory certificate,

(ii)  minus, the aggregate outstanding amount of Obligations.”

 

As used in the definition of Availability, the below terms have the following
meanings:

 

‘Capital Expenditures’ shall mean with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Debt) by such Person during any
measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP, but excluding from such
calculation expenditures made with the cash proceeds received by Dealer from any
insurance claim payable by reason of theft, loss, physical damage or similar
event with respect to any of Dealer’s respective property or assets.

 

‘Fixed Charge Coverage Ratio’ shall mean the ratio of (a) TTM EBITDA less
Capital Expenditures (to the extent not financed) to (b) Fixed Charges.

 

‘Fixed Charge’ shall mean cash interest plus scheduled principal payments plus
income taxes paid in cash plus dividends and distributions.

 

‘TTM EBITDA’ shall mean consolidated net income plus the sum of taxes, interest,
depreciation and amortization, and one-time costs related to acquisitions
permitted pursuant to the Inventory Financing Agreement plus non-cash
stock-based compensation less non-recurring gains or non-cash items increasing
net income and tax credits to the extent they increased net income for the
trailing twelve month period.”

 

11.The second paragraph under the Concentration Limits heading in the PTL is
hereby deleted in its entirety and replaced by the following:

“If the units of inventory (new and pre-owned) financed by any one or more
Lenders which are not Pre-Sold and which have an Outstanding Amount > [****]
exceed [****] in the aggregate (of which no more than [****] in the aggregate
may be [****]), then immediate payment shall be required and applied to the
oldest units of such inventory financed by such Lender or Lenders to the extent
required to reduce the Outstanding Amount to [****] or less for such inventory
(or [****] or less for [****] inventory).  In no event shall any one or more
Lenders finance more than the greater of [****] units or [****] of such
inventory that exceeds [****] ft., and which are not Pre-Sold.”

12.[****]

13.Each reference in the Financing Agreement, [****], the PTL, and any other
document, instrument or agreement related thereto or executed in connection
therewith (collectively, the “Documents”) to the Financing Agreement, the PTL
[****] shall be deemed to refer to the Financing Agreement, the PTL [****] as
amended by this Amendment.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Financing Agreement.  

 

--------------------------------------------------------------------------------

 

14.Each Dealer hereby ratifies and confirms the Financing Agreement, the PTL
[****], as amended hereby, and each other Document executed by such Dealer in
all respects. 

15.Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges Agent and the Lenders and their successors, assigns, directors,
officers, agents, employees, representatives and attorneys from any and all
liabilities, claims, causes of action or defenses, if any, and for any action
taken or for any failure to take any action, existing at any time prior to the
execution of this Amendment.

16.This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their participants, successors and
assigns.  

17.This Amendment may be executed in any number of counterparts, each of which
counterparts, once they are executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.  This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.   

 

MARINEMAX, INC.,

a Florida corporation

 

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

Tax ID:

59-3496957

 

Org. ID (if any):   2849981 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

MARINEMAX EAST, INC.,

a Delaware corporation

 

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

94-3382331

 

Org. ID (if any):   3332179 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

MARINEMAX SERVICES, INC.,

a Delaware corporation

 

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

Vice President, Secretary, Treasurer

 

Tax ID:

74-2979572

 

Org. ID (if any):   3331764 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 


MARINEMAX NORTHEAST, LLC,

a Delaware limited liability company

 

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

26-0668571

 

Org. ID (if any):   4402087 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

Signature Page to Second Amendment to Second Amended and Restated IFA

--------------------------------------------------------------------------------

 

 

 

BOATING GEAR CENTER, LLC,

a Delaware limited liability company

 

By: MARINEMAX EAST, INC.,

      the sole member of Boating Gear Center, LLC

 

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

20-2113374

 

Org. ID (if any):   3908460 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

US LIQUIDATORS, LLC

 

a Delaware limited liability company

 

By: MARINEMAX, INC.,

       the sole member of US Liquidators, LLC

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

Tax ID:

20-5817473

 

Org. ID (if any):   4242668 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

 

MY WEB SERVICES, LLC,

a Delaware limited liability company

 

By: MARINEMAX, INC.,

       the sole member of My Web Services, LLC

 

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

Tax ID:

27-4689836

 

Org. ID (if any):   4933499

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 




Signature Page to Second Amendment to Second Amended and Restated IFA

 

--------------------------------------------------------------------------------

 

 

 

MARINEMAX CHARTER SERVICES, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.,

       the sole member of MarineMax Charter Services,

       LLC

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

45-3265782

 

Org. ID (if any):   5037331

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

 

NEWCOAST FINANCIAL SERVICES, LLC,

 

a Delaware limited liability company

 

By: MARINEMAX EAST, INC.,

       the sole member of Newcoast Financial Services, LLC

 

 

 

By:

 

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

59-3529057

 

Org. ID (if any):   2920730 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 




Signature Page to Second Amendment to Second Amended and Restated IFA

 

--------------------------------------------------------------------------------

 

 

 

AGENT AND LENDER:

 

 

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE LLC

 

 

By:

/s/ Pamela Holm

Print Name:

Pamela Holm

Title:

Risk Director

 

 

LENDERS:

 

 

BANK OF THE WEST, INC.

 

 

By:

/s/ Silvia Boulger

Print Name:

Silvia Boulger

Title:

Vice President

 

 

M&T BANK

 

 

By:

/s/ Brendan Kelly

Print Name:

Brendan Kelly

Title:

Vice President

 

 

Signature Page to Second Amendment to Second Amended and Restated IFA

 

--------------------------------------------------------------------------------

 

Exhibit C

to Financing Agreement

Permitted Locations

 

Exhibit C

Permitted Locations

 

 

 

 

 

 

 

Location Name

Lot Code

Address Line 1

City

State

Zip Code

Phone Numbers

MarineMax Dania Beach Service

MYSD

490 Taylor Lane

Dania Beach

FL

33004

954-926-0308

MarineMax Brick

BNJ

1500 Riverside

Brick

NJ

08724

732-840-2100

MarineMax Brevard (Cocoa)

BVD

1410 King Street

Cocoa

FL

32922

321-636-3142

MarineMax Sarasota Retail Sales

CIT

1601 Ken Thompson Parkway

Sarasota

FL

34236

941-388-4411

MarineMax Bayport

CMB

200 Fifth Avenue South

Bayport

MN

55003

651-351-9621

MarineMax Rogers

CMR

20300 County Road 81, PO Box 250

Rogers

MN

55374

763-428-4126

MarineMax Excelsior

CMZ

141 Minnetonka Boulevard

Excelsior

MN

55331

952-346-4857

MarineMax Norwalk

CT1

130 Water Street

Norwalk

CT

06854

888-254-1796

MarineMax Connecticut

CT2

627 Boston Post Road

Westbrook

CT

06498

860-399-5581

MarineMax Clearwater

CW

18025 US 19 North

Clearwater

FL

33764

727-536-2628

MarineMax Lewisville/Dallas

DAL

1490 N Stemmons Freeway

Lewisville

TX

75067

972-436-9979

MarineMax Jacksonville Beach

FL3

2079 Beach Boulevard

Jacksonville Beach

FL

32250

904-338-9970

MarineMax Panama City

FL7

3605 Thomas Drive

Panama City Beach

FL

32408

850-234-6533

MarineMax Ft Myers

FT

14070 McGregor Boulevard

Fort Myers

FL

33919

239-481-8200

 

--------------------------------------------------------------------------------

 

MarineMax Ft Myers

FT

14030 McGregor Boulevard

Fort Myers

FL

33919

239-454-2628

MarineMax Harbor's View

GLC

451107 E 320 Road

Afton

OK

74331

918-782-3277

MarineMax Ft Lauderdale

HAT

2301 SE 17th Street, Pier 66 Marina

Fort Lauderdale

FL

33316

954-779-1905

MarineMax Lake Hopatcong

HOP

134 Espanong Road

Lake Hopatcong

NJ

07849

973-663-2045

MarineMax Jacksonville - Retail Store

JAC

8725 Arlington Expressway

Jacksonville

FL

32211

904-338-9970

MarineMax Branson

KIC

611 Rock Lane

Branson

MO

65616

417-739-2500

MarineMax Pensacola

KM

84 W Airport Boulevard

Pensacola

FL

32503

850-477-1112

MarineMax Pensacola

KM

1901 Cypress Street

Pensacola

FL

32502

850-477-1112

MarineMax Lewisville Yachts and Service

LLV

1481 E Hill Park Road

Lewisville

TX

75056

972-436-9979

MarineMax Lake Ozark

LOZ

3070 Bagnell Dam Boulevard

Lake Ozark

MO

65049

573-365-5382

MarineMax Tampa

LQ1

2605 43rd Street

Tampa

FL

33605

913-627-0172

MarineMax Lake Texoma

LTX

120 Texoma Harbor Drive

Pottsboro

TX

75076

972-436-9979

MarineMax Brant Beach Service

MBB

20 W 44th Street

Brant Beach

NJ

08008

609-494-2838

MarineMax Osage Beach

MCP

4543 Osage Beach Parkway

Osage Beach

MO

65065

573-348-1299

MarineMax Gunpowder Cove (Joppa)

MD1

510 Riviera Drive

Joppa

MD

21085

410-679-5454

MarineMax White Marsh

MD2

11000 Pulaski Highway

White Marsh

MD

21162

410-335-6501

MarineMax Baltimore Yacht Sales and Service Center

MD4

1800 S Clinton Street

Baltimore

MD

21224

410-732-1260

MarineMax Miami

MIA

700 NE 79th Street

Miami

FL

33138

305-758-5786

 

--------------------------------------------------------------------------------

 

MarineMax -

Miami Service

MIA

840 NE 78th Street

Miami

FL

33138

305-758-5786

MarineMax Ship Bottom

MLB

214 W 9th Street

Ship Bottom

NJ

08008

609-494-2102

Corporate Headquarters

MM

2600 McCormick Drive, Suite 200

Clearwater

FL

33759

727-531-1700

MarineMax Mays Landing Service

MML

1201 Somers Point, Route 559

Egg Harbor

NJ

08234

609-625-1099

MarineMax Laurie

MO1

506 N Main Street

Laurie

MO

65037

573-348-1299

MarineMax Somers Point

MSP

600 Bay Avenue

Somers Point

NJ

08244

609-926-0600

MarineMax St Petersburg Yacht and Service Center

MYSC

6810 Gulfport Boulevard

South Pasadena

FL

33707

727-343-6520

MarineMax Naples Retail Sales

NAP

1146 6th Avenue South

Naples

FL

34102

239-262-1000

MarineMax Seabrook

NAS

3001 NASA Parkway

Seabrook

TX

77586

281-326-4224

MarineMax Southport Marina

NC6

606 West Street, Suite 107

Southport

NC

28461

201-515-4122

MarineMax Boston

NE1

24-R Ericsson Street

Boston

MA

02122

617-288-1000

MarineMax Danvers

NE2

10 Hutchinson Drive

Danvers

MA

01923

781-395-0050

MarineMax Wakefield

NE3

362 Pond Street

Wakefield

RI

02879

781-875-3619

MarineMax Hingham

NE4

335 Lincoln Street

Hingham

MA

02043

781-875-3619

MarineMax Palm Beach

NPB

2385 PGA Boulevard

Palm Beach Gardens

FL

33410

561-694-5815

MarineMax Lindenhurst Marina and Yacht Center

NY1

846 S Wellwood Avenue

Lindenhurst

NY

11757

631-957-5900

MarineMax Lindenhurst

NY2

692 S Wellwood Avenue

Lindenhurst

NY

11757

631-226-0000

MarineMax Copiague

NY4

750 Merrick Road

Copiague

NY

11726

631-842-5900

 

--------------------------------------------------------------------------------

 

MarineMax Huntington

NY5

155 West Shore Road

Huntington

NY

11743

631-424-2710

MarineMax Manhattan

NY6

Chelsea Piers, Pier 59, 23rd Street and the Hudson River

New York

NY

10011

212-336-7873

MarineMax Gulf Shores Parkway

OB

3829 Gulf Shores Parkway

Gulf Shores

AL

36542

251-981-1113

MarineMax of Orlando

OLN

455 S Lake Destiny Road

Orlando

FL

32810

407-660-2628

MarineMax Ocean Reef

ORC

2 Fishing Village Drive

Key Largo

FL

33037

305-367-3969

MarineMax Cape Haze (Palm Island)

PMI

7090 Placida Road

Cape Haze

FL

33946

941-697-2161

MarineMax Pompano Beach Retail Sales

POM

700 South Federal Highway

Pompano Beach

FL

33062

954-783-9555

MarineMax Pompano Yacht Center

PYC

750 South Federal Highway

Pompano Beach

FL

33062

954-618-0440

MarineMax Newport

RI1

10 Bowen's Wharf

Newport

RI

02840

401-849-2243

MarineMax Rhode Island

RI2

1 Masthead Drive

Warwick

RI

02886

410-886-7899

MarineMax Wrightsville Beach

SB

130 Short Street

Wrightsville Beach

NC

28480

910-256-8100

MarineMax San Diego

SDG

2450 Shelter Island Drive, Suite A

San Diego

CA

92106

619-294-2628

MarineMax Cumming

SM2

1860 Bald Ridge Marine Road

Cumming

GA

30041

770-781-9370

MarineMax Buford

SM7

5800 Lanier Islands Parkway

Buford

GA

30518

770-614-6968

MarineMax Montgomery

SSH

17742 Texas Route 105

Montgomery

TX

77356

936-228-4165

MarineMax Stuart Sales and Service

STU

2370 SW Palm City Road

Stuart

FL

34994

772-287-4495

MarineMax Catawba Island

TCM

1991 NE Catawba Road

Port Clinton

OH

43452

419-797-4492

 

--------------------------------------------------------------------------------

 

MarineMax Venice Retail Sales

VEN

1485 S Tamiami Trail

Venice

FL

34285

941-485-3388

Marinemax at Channel Club Marina

CHE

33 West Street

Monmouth Beach

NJ

07750

732-874-7196

MarineMax Stevensville

MD3

357 Pier One Road

Stevensville

MD

21666

410-827-7371

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit E

to Financing Agreement

Lenders’ Allocations and Ratable Shares

 

 

Lender

Allocation

Ratable Share

CDF

$195,000,000

65.0000000000%

Bank of the West, Inc.

$35,000,000

11.6666666667%

M&T Bank

$70,000,000

23.3333333333%

TOTAL

$300,000,000

100.000000000%

 




 

--------------------------------------------------------------------------------

 

Exhibit G

to Financing Agreement

Form of Trigger Compliance Certificate

 

 

 

 






 

--------------------------------------------------------------------------------

 

Exhibit G

Trigger Compliance Certificate

 

 

 

 

 

Calculations Based on trailing twelve month (TTM) period ended:

6/30/2016

 

 

 

 

 

 

 

 

 

PYTD

FYE

CYTD

TTM

 

6/30/2015

9/30/2015

6/30/2016

6/30/2016

net income

-

 

-

-

add back: taxes

-

 

-

-

add back: interest

-

 

-

-

add back: depreciation / amortization

-

 

-

-

add back: one-time acquisition costs

-

 

-

-

add back: non-cash stock-based compensation

-

 

-

-

less: non-recurring gains / non-cash items / tax credits

-

 

-

-

EBITDA

-

-

-

-

less: Capital Expenditures

-

 

-

-

EBITDA less Capital Expenditures

-

-

-

-

 

 

 

 

 

cash interest

-

 

-

-

scheduled principal payments

-

-

-

-

cash income taxes

-

 

-

-

dividends / distributions

-

-

-

-

Fixed Charges

-

-

-

-

 

 

 

 

 

FCCR

 

 

 

#DIV/0!

 

 

 

 

 

 

Compliant?

 

 

 

EBITDA Trigger [****]

 

 

 

 

FCCR Trigger [****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MarineMax, Inc.

 

 

 

 

By:     _________________________________________

 

 

 

 

Title:  _________________________________________

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit C

to PTL

Form of Inventory Certificate

 

 

 

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 